Citation Nr: 1723832	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-33 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a May 2008 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 20 percent for the left shoulder disability [rated as left shoulder adhesive capsulitis degenerative joint disease (DJD)].  In November 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following March 2012 and April 2013 remands, in November 2015 the Board issued a decision that denied a rating in excess of 20 percent for the left shoulder disability.  The Veteran appealed that decision to the Court.  In May 2016, the Court issued an Order that vacated the November 2015 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions in an April 2016 Joint Motion for Partial Remand (Joint Motion) by the parties.  In September 2016, the Board remanded the claim for additional development.  [The September 2016 Board decision also denied service connection for left ulnar nerve neuropathy, and that matter is no longer before the Board.]


FINDINGS OF FACT

1.  Prior to June 11, 2012, the Veteran's left shoulder disability was manifested by painful, limited motion, but not by a limitation of motion to 25 degrees from the side; ankylosis; flail shoulder; false flail joint; fibrous union of the humerus; malunion of the humerus; recurrent dislocation of the humerus; or dislocation, nonunion, and malunion of the clavicle or scapula were not shown.

2. From June 11, 2012 to May 9, 2013, the left shoulder disability was manifested by painful, limited motion and recurrent dislocation with guarding of all arm movements, but not by a limitation of motion to 25 degrees from the side; ankylosis; flail shoulder; false flail joint; fibrous union of the humerus; malunion of the humerus; or nonunion or malunion of the clavicle or scaupla.

3. From May 9, 2013 to May 8, 2015, the left shoulder disability was manifested by painful, limited motion, but not to 25 degrees from the side; ankylosis; flail shoulder; false flail joint; fibrous union of the humerus; malunion of the humerus; recurrent dislocation of the humerus; and dislocation, nonunion, or malunion of the clavicle or scapula were not shown.

4. From May 8, 2015 to November 8, 2016, the Veteran's left shoulder disability was manifested by a limitation of motion to 25 degrees from the side, but not by ankylosis; flail shoulder; false flail joint; fibrous union of the humerus; malunion of the humerus; recurrent dislocation of the humerus; or dislocation, nonunion, or malunion of the clavicle or scaupla.

5. From November 8, 2016, the Veteran's left shoulder disability has been manifested by painful, limited motion, but not to 25 degrees from the side; ankylosis; flail shoulder; false flail joint; fibrous union of the humerus; malunion of the humerus; recurrent dislocation of the humerus; and dislocation, nonunion, or malunion of the clavicle or scapula are not shown.


CONCLUSION OF LAW

The Veteran's left shoulder disability warrants "staged" ratings of 20 percent (and not higher) prior to June 11, 2012; a combined 40 percent (but no higher) from that date to May 9, 2013; 20 percent from that date to May 8, 2015; 30 percent (but no higher) from that date to November 8, 2016, and 20 percent from that date.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5200-5203 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in November 2007 and November 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  
 
Regarding VA's duty to assist, the Veteran's pertinent post-service treatment records have been secured; there is no indication that any relevant treatment records are outstanding.  VA examinations were conducted in connection with this claim in December 2007, March 2010, March 2012, June 2012, May 2013, and November 2016.  In the April 2016 Joint Motion, the parties agreed the March 2012 and May 2013 VA examination reports were inadequate in that the examiners noted the Veteran reported flare-ups of left shoulder pain, but did not opine as to the degree(s) of any additional range of motion loss in the Veteran's left shoulder during such flare-ups (or explain why such information could not feasibly be provided).  He was thereafter again examined in November 2016, and any inadequacies in the earlier examinations were cured by the findings made on the later one and during numerous treatment evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges the November 2016 VA examiner did not complete range-of-motion testing in passive motion required under the Court holding in Correia v. McDonald, 28 Vet. App. 158 (2016) (holding 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases involving assessment of joint disabilities).  However, inasmuch at the Board will be evaluating the Veteran's left shoulder disability based on the results of active-motion testing, which generally would reflect self-limiting restrictions (and a greater degree of impairment than would be noted on passive-motion testing), the Board finds the Veteran is not prejudiced by this omission.  The Board finds that a remand for an additional examination would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran (and would delay the grant herein).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The November 2011 Board hearing focused on the elements necessary to substantiate the claim for an increased rating for the left shoulder disability.  The undersigned asked questions to ascertain the nature of the disability, and the Veteran demonstrated awareness of what is necessary to substantiate his claim.  A nearing notice deficiency is not alleged..

Factual Background

A June 2007 private treatment record notes the Veteran had left shoulder pain with a history of dislocation.  X-rays showed degenerative changes, and exostosis associated with the mid-shaft of the clavicle that could cause impingement on the supraspinous muscle.  No evidence of a fracture or dislocation was seen.    

In a November 2007 statement, the Veteran reported his shoulder pain was increasing and occurring more frequently.  He reported the pain affected his ability to work because it prevented him from lifting above the shoulder.  He also reported his arm went numb when he slept on the shoulder.  

On December 2007 VA examination, left shoulder DJD was diagnosed.  The Veteran reported he had dull pain that escalated to sharp pain when he attempted to move or raise the left arm.  He endorsed pain, stiffness, and weakness when lifting, pulling, or pushing with the left arm.  He denied flare-ups, giving way, instability, episodes of dislocation or subluxation, locking episodes, and effusion.  On physical examination of the left shoulder, flexion was to 140 degrees with pain at 135 degrees on active and passive testing.  Abduction was to 80 degrees with pain at 75 degrees on active and passive testing.  Internal rotation was to 70 degrees with pain beginning at 65 degrees on active and passive testing.  External rotation was to 60 degrees with pain at 55 degrees on active and passive testing.  There was no additional limitation on repetitive testing.  There was left shoulder crepitus, tenderness, painful movement, and guarding of movement.  There was no history of recurrent shoulder dislocations or ankylosis.  Left shoulder X-rays revealed posttraumatic arthritis.  Functional impairment of the left shoulder precluded the Veteran from participating in sports; severely impaired his ability to tend to chores and exercise; moderately impaired recreation, feeding, bathing, dressing, and grooming; and mildly impaired shopping and traveling.  

In a September 2008 notice of disagreement, the Veteran reported his shoulder pain had increased in severity.  He stated that his doctor told him he might have nerve damage because the left shoulder injury is so old and was not reset.  

December 2008 private treatment records show that the Veteran reported left shoulder pain and inability to abduct or reach overhead.  On physical evaluation, he could not actively abduct without severe scapular dyskinesia and abduction was limited to 80 degrees.  There was positive impingement sign and tenderness to palpation.  A left shoulder MRI revealed a full thickness rotator cuff tear and arthropathy, biceps tendonitis, and moderate degenerative arthritis.  

VA treatment records generally show complaints of left shoulder pain and limitation of motion.  In August 2009, the Veteran reported left shoulder and arm pain and an inability to lift anything with his left arm.  He reported he worked at a warehouse.  On examination, there was extreme pain with range-of-motion testing.  He was unable to lift his arm or squeeze his hand without pain.  A left shoulder rotator cuff tear was diagnosed.  In October 2009, he reported that he was employed as a manager of a wholesale grocery store, where he had worked for 38 years.  January 2010 VA treatment records note complaints of left shoulder pain aggravated by cold weather.  He rated the pain level as 9/10.  He reported that he was dropping things, had episodes of left arm numbness, and was unable to reach above his shoulders.  Pain medication was prescribed.  In February 2010, left shoulder flexion/abduction was to 50 degrees.  Extension was to 10 degrees.  Strength was 2/5.

In a January 2010 statement, the Veteran reported his left shoulder had a limited range of motion and that his condition was moderate to severe.  

On March 2010 VA examination, the Veteran reported left shoulder pain, stiffness, weakness, and decreased joint motion.  He denied giving way, instability, incoordination, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  On range-of-motion testing, flexion was to 75 degrees with pain, abduction was to 80 degrees with pain, internal rotation was to 40 degrees with pain, and external rotation was to 80 degrees with pain.  There was no additional limitation on repetitive testing.  There was no joint ankylosis and there were no recurrent shoulder dislocations.  X-rays revealed moderate to severe arthritis and moderate to severe superior migration of the left humeral head suggestive of a rotator cuff tear.  The Veteran reported that he retired in January 2010 based on age and duration of work.  Functional impairment of the left shoulder included mild impairment of recreation, and moderate impairment of chores, exercise, and sports.  

A March 2010 VA treatment record notes the Veteran reported left shoulder spasms.  An April 2010 VA treatment record notes that a left shoulder MRI showed a full thickness rotator cuff tear.  In May 2010, persistent left shoulder pain, decreased left rotator cuff strength, and inability to actively abduct the shoulder were noted.  Weakness of the left rotator cuff was noted in July 2010.  In August 2010, the Veteran endorsed difficulty lying on his left shoulder.  In July 2011, he reported that his left shoulder had gotten progressively worse over the past 3 months with increased pain, no longer relieved by pain medication, and intermittent numbness of the left hand 4th and 5th fingers.  A November 2011 MRI revealed mild acromioclavicular joint hypertrophy with rupture of the rotator cuff, arthritis, and fracture to the posterior glenoid rim without complication to the bone.  

At the November 2011 Board hearing, the Veteran testified that he cannot do anything with the left arm that requires lifting or overhead work.  He stated that his wife has to help him shave, dry off after showering, dress, and do household chores.  The Veteran's spouse testified to the same.  He reported his shoulder would pop out of the joint "every now and then" and that he had trouble with left hand grip and radiating pain down the arm.  He had stopped participating in physical and occupational therapy due to left shoulder pain.  He used analgesic cream and took hydrocodone for pain, and recently had the dosage increased.  

December 2011 VA treatment records show that the Veteran complained of left shoulder pain.  On examination, he had left shoulder active flexion and abduction to 90 degrees, and full range of motion on passive motion, but with substantial pain at 90 degrees.  Empty-can sign, teres minor testing, and Neer and Hawkins' signs were positive.  The left upper extremity was neurovascularly intact.  It was noted that the left shoulder rotator cuff tear was too large for repair.  A reverse total shoulder arthroplasty was offered; he elected for a lidocaine injection.  A January 2012 VA treatment record notes that the veteran had left rotator cuff syndrome which is "too far gone for surgery" (and which may not give him any better range of motion due to contraction of muscles and ligaments).  Both shoulders had a marked decrease in range of motion, with the left worse than the right; measurements were not provided.

On March 2012 VA examination, a massive tear of the rotator cuff of the left shoulder and advanced acromio-clavicular osteoarthritis were diagnosed.  The Veteran reported he had flare-ups that lasted 30 to 40 minutes and occurred 3 to 4 times a week.  On physical examination, left shoulder flexion was to 100 degrees with pain beginning at that point.  Abduction was to 75 degrees with pain beginning at that point.  There was no additional limitation on repetitive testing.  Functional impairment was due to less movement than normal, weakened movement, and pain on movement.  Strength was 3/5 on flexion and abduction.  There was guarding of the left shoulder.  There was no ankylosis.  Hawkins' impingement and empty-can tests were positive, indicating rotator cuff pathology.  A cross-body adduction test, suggesting acromioclavicular joint pathology was also positive.  The Veteran was unable to perform an external rotation/infraspinatus strength test and a lift-off subscapularis test.  There was a history of mechanical symptoms, but not of recurrent dislocation.  An instability test was negative.  X-rays showed arthritis and possible shoulder impingement.  An MRI showed a torn rotator cuff with marked retraction.  The examiner noted he could not lift more than 5 pounds and could not raise his arm above shoulder level.  

On June 11, 2012 VA examination, a complete rupture of the rotator cuff and pain in the joint were diagnosed.  The Veteran reported he could not lift anything above his head or anything heavy; he endorsed pain with lifting.  He reported he did not have flare-ups that impacted the function of the shoulder.  On physical examination of the left shoulder, flexion was to 75 degrees with pain beginning at that point.  Abduction was to 70 degrees with pain beginning at that point.  On repetitive testing, flexion was to 70 degrees, and abduction to 65 degrees.  Functional impairment was due to less movement than normal, weakened movement, incoordination, and pain on movement.  There was guarding of the left shoulder.  Muscle strength was 4/5 on flexion and abduction.  There was not ankylosis.  He was unable to perform Hawkins' impingement, empty-can, external rotation/infraspinatus strength, lift-off suprascapularis, or crank apprehension and relocation testing.  Cross-body adduction testing was negative.  It was noted that there was a history of mechanical symptoms and recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint with guarding of all arm movements.  Occupational impairment included the inability to lift anything above the head.  

An August 2012 VA occupational therapy record notes that left shoulder flexion was to 83 degrees; abduction was to 80 degrees; external rotation was to 27 degrees; internal rotation was within full limits.  Manual muscle testing found 2+/5 strength in the left shoulder.  There was decreased left hand grip strength.  He continued to complain of shoulder pain in January 2013.  He was noted to have a "very limited range of motion" in both shoulders; the left was worse.  He was noted to have chronic dislocation of the left shoulder.  

On May 9, 2013 VA examination, bilateral rotator cuff tear was diagnosed.  The Veteran reported his left shoulder ached all the time and that he could not raise his arm up.  He reported he had flare-ups that impact the function of the shoulder or arm.  The examiner noted he reported constant pain.  On range-of-motion testing, left shoulder flexion was to 60 degrees with pain beginning at 40 degrees.  Abduction was to 45 degrees with pain beginning at 15 degrees.  On repetitive testing, flexion was to 65 degrees, and abduction was to 55 degrees.  Functional impairment was due to less movement than normal and pain on movement.  Muscle strength was 4/5 on flexion and abduction.  There was not ankylosis.  He was unable to perform Hawkins' impingement, empty-can, lift-off subscapularis, and cross-body adduction testing.  External rotation/infraspinatus strength testing was positive.  There was a history of mechanical symptoms, but not recurrent dislocation.  Occupational impairment included an inability to lift heavy objects or perform any tasks requiring the raising of the left arm, and difficulty dressing.  

A September 2013 VA treatment record notes the range of motion of the Veteran's shoulders was markedly decreased.  A March 2014 nursing note notes he had constant shoulder pain with movement.  The nurse noted the pain affected his sleep, mood, general activity, and work.  He reported the pain caused him to shake and be unable to eat or drink at times.  A September 2014 note notes he had very limited shoulder movements and could not abduct past 90 degrees.  On May 8, 2015, he complained of shoulder stiffness and having a difficult time getting clothes on.  On examination, there was almost no movement of the left shoulder in any direction.  

A July 2016 VA nursing note notes the Veteran reported he felt his shoulder disabilities were increasing in severity and that he was aching all over.  He rated the severity of the pain as 7/10.  A July 2016 VA primary care record notes there was a decreased range of motion in the left shoulder with crepitation, worse than on the right.  

On November 8, 2016 VA examination, left shoulder DJD was diagnosed.  The Veteran reported having flare-ups several times a year when the weather was cold and cloudy.  He reported having painful movements of the shoulder.  On range-of-motion testing, left shoulder flexion was to 75 degrees, abduction was to 75 degrees, external rotation was to 60 degrees, and internal rotation was to 50 degrees.  Each movement exhibited pain.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness pain on palpation of the shoulder joint.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was not additional functional loss or range of motion after three repetitions.  The examiner indicated the examination did not occur immediately after use over time, but that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner indicated pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examiner noted the examination was not being conducted during a flare-up, but that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner indicated pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups of the left shoulder disability.  He noted pain, fatigue, weakness, and lack of endurance caused this functional loss.  The examiner opined that during flare-ups, the range of motion of the left shoulder decreased by 5 degrees in each direction.   The examiner noted pain and restriction of movement were additional contributing factors of the left shoulder disability.  Left shoulder muscle strength was rated 4/5 in forward flexion and abduction.  The examiner opined the reduction in muscle strength was due to the service-connected left shoulder disability.  On examination, there was no ankylosis of the left shoulder joint.  A rotator cuff condition was suspected based on positive testing.  The examiner checked the appropriate box to indicate instability, dislocation, or labral pathology was suspected.  There was a history of mechanical symptoms bilaterally.  There was not a history of recurrent dislocation.  A crank apprehension and relocation test, which may indicate shoulder instability, was negative.  The examiner indicated there was arthropathy of the left acromioclavicular joint.  There was tenderness to palpation, but the examiner opined the clavicle condition did not affect range of motion of the shoulder joint.  A cross-body adduction test, which may indicate acromioclavicular joint pathology was positive.  There was no loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  He did not have malunion of the humerus with moderate or marked deformity.  The examiner opined the Veteran's shoulder disabilities impacted on his ability to work, explaining that he had pain in both shoulders at all times, could not raise the shoulders, could not pick up more than 10 pounds, had difficulty dressing and undressing, took prescribed narcotic medications, and had much worse pain in cold and cloudy weather.  

Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience periods of time with multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered when assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  Under  38 C.F.R. § 4.40, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected by range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.45 consideration must be given to weakened movement, excess fatigability and incoordination.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
      
The Veteran's left shoulder disability is currently rated 20 percent under Codes 5010-5201 (for traumatic arthritis and limitation of arm motion).  Because the Veteran is right arm dominant, the left shoulder disability is rated as the minor joint.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Code 5003.  

Under Code 5201 (for limitation of shoulder/arm motion), the minimum schedular rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  A 20 percent rating is also warranted when there is limitation of minor arm motion to midway between the side and shoulder level.  A 30 percent (maximum) rating requires limitation of minor arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 5201.  The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Under Code 5202, other impairment of the minor extremity humerus warrants a 70 percent rating for loss of the humerus head (flail shoulder).  A 50 percent rating is warranted for nonunion of the humerus (false flail joint).  A 40 percent rating is warranted if there is fibrous union of the humerus.  A 20 percent rating is warranted for recurrent dislocation of the humerus at the scapulohumeral joint with frequent or infrequent episodes and guarding of all arm movements or guarding of movement only at the shoulder level.  A 20 percent evaluation may also be assigned for malunion of the humerus with deformity.  38 C.F.R. § 4.71a, Code 5202.  
Normal range of motion (ROM) of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Upon close review of the record, the Board has found that the severity of the Veteran's left shoulder disability varied during the evaluation period (warranting "staged" ratings).

Prior to June 11, 2012, the  left shoulder disability was manifested by painful, limited motion, but not by a limitation of motion approximating 25 degrees or less from the side, even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  Although a May 2010 VA treatment record notes he was unable to actively abduct the left shoulder, the treatment provider did not specify the degree of limitation or explain why he was unable to actively abduct the shoulder.  Notably, records of approximately contemporaneous treatment and VA examinations do not suggest such level of impairment.  On March 2010 and December 2011 VA examinations (when left shoulder ROM was reported in degrees) the Veteran had flexion and abduction well beyond 25 degrees.  In addition, there is no indication, including in the May 2010 VA treatment record, that he was unable to raise his left shoulder in the flexion plane more than 25 degrees from his side.  See Yonek, 722 F.3d at 1358.  The Board acknowledges he reported experiencing flare-ups of pain on March 2012 examination, but even considering an additional limitation of 5 degrees of motion in all planes (the additional limitation of motion the November 2016 examiner opined would occur during flare-ups), the limitation of motion would be to, or approximate, 25 degrees from the side.  Accordingly, the Board finds the overall evidence of record does not show that left shoulder motion was ever prior to June 11, 2012limited to 25 degrees from the side (or approximated such limitation).  Therefore, a higher rating is not warranted during this period based on a limitation of motion.  

December 2007, March 2010, and March 2012 VA examination reports and VA treatment records do not show the left shoulder disability was manifested by ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation, malunion of the humerus, or impairment of the clavicle or scapula other than arthritis during this period.  The Board acknowledges the Veteran was noted to have a history of dislocation in June 2007 and reported his shoulder occasionally popped out of the joint during the November 2011 Board hearing, but the record does not include objective evidence of recurrent [emphasis added] dislocation so as to warrant a separate compensable rating under Code 5202 during the period under consideration.  Notably, the private provider noted there was no evidence of dislocation on the June 2007 X-ray.  In addition, the December 2007, March 2010, and March 2012 VA examiners noted there was not a history of recurrent shoulder dislocations.  Accordingly, a separate compensable rating under Codes 5200, 5201, 5202, or 5203 prior to June 11, 2012 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability warrants a rating in excess of 20 percent prior to June 11, 2012.  

However, on longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds the Veteran's left shoulder disability was manifested by recurrent dislocation from June 11, 2012 to May 9, 2013, warranting a separate 20 percent rating under Code 5202.  In Yonek, the Federal Circuit held that the diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes.  Such finding does not appear to prohibit assigning separate ratings for manifestations of a shoulder disability other than a limitation of motion, just as separate ratings may be assigned for a knee disability when there is X-ray evidence of arthritis in addition to recurrent subluxation.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  Given the findings of recurrent dislocation on June 2012 VA examination and in January 2013, the Board finds a separate 20 percent (maximum for recurrent dislocation of a minor shoulder joint) rating under Code 5202 is appropriate.  

From June 11, 2012 May 9, 2013, the Veteran's left shoulder disability was not manifested by a limitation of motion to 25 degrees from the side, even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating for a limitation of motion).  Although the January 2013 treatment record notes he had a very limited range of motion, the treatment provider did not specify the degree of limitation, and there is no suggestion he was unable to lift the left arm more than 25 degrees from his side.  On June 2012 VA examination, abduction was to 65 degrees on repetitive testing.  Notably, he reported he did not experience flare-ups during the June 2012 examination.  In August 2012, abduction was to 80 degrees.  Accordingly, the Board finds the overall evidence of record does not show that left shoulder motion was limited to 25 degrees from the side (or approximated such limitation) between June 11, 2012 and May 9, 2013.  Therefore, during this period a higher rating based on a limitation of motion is not warranted.  

The June 2012 VA examination report and records of VA treatment from during this period do not suggest the left shoulder disability was manifested by ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, malunion of the humerus, or impairment of the clavicle or scapula from June 11, 2012 to prior to May 9, 2013.  Accordingly, a separate, additional compensable rating under Codes 5200, 5201, 5202, or 5203 from June 11, 2012 to May 9, 2013 is not warranted.

Accordingly, the Veteran's left shoulder disability warrants a combined 40 percent rating (See 38 C.F.R. § 4.25)from June 11, 2012 to May 9, 2013, but the preponderance of the evidence is against a finding that the disability warrants a rating in excess of 40 percent at any time during that period.  

From May 9, 2013 to prior to May 8, 2015, the Veteran's left shoulder disability was manifested by painful, limited motion, but not by a limitation of motion approximating to 25 degrees from the side, even with the factor of pain considered (so as to warrant the next higher, 30 percent, rating).  Although a September 2013 VA treatment record notes the motion of the Veteran's shoulder had markedly decreased, the treatment provider did not specify the degree of limitation, and there is no suggestion he was unable to lift the left arm more than 25 degrees from his side.  On May 2013 VA examination, abduction was limited to 45 degrees on initial testing and 55 degrees on repetitive testing despite objective evidence of pain at 15 degrees.  The Board acknowledges he reported experiencing flare-ups of pain on May 2013 examination, but even considering an additional limitation of 5 degrees of motion in all planes (the additional limitation of motion the November 2016 examiner opined was caused by flare-ups), the limitation of motion would not approximate to 25 degrees from the side.  The September 2014 VA treatment record suggests he could abduct to 90 degrees, just not past.  Accordingly, the Board finds the overall evidence of record does not show that left shoulder motion was limited to 25 degrees from the side (or approximated such limitation) between May 9, 2013 and May 8, 2015.  Therefore, during this period a higher rating based on a limitation of motion is not warranted.  

The May 2013 VA examination report and records of VA treatment from during this period do not suggest the left shoulder disability was manifested by ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation, malunion of the humerus, or impairment of the clavicle or scapula from May 9, 2013 to May 8, 2015.  Accordingly, a separate compensable rating under Codes 5200, 5201, 5202, or 5203 is not warranted from May 9, 2013 to May 8, 2015.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability warrants a rating in excess of 20 percent from May 9, 2013 to May 8, 2015.  

However, on longitudinal review of the record, and with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds the Veteran's left shoulder disability was manifested by a limitation of motion approximating to 25 degrees from the side from May 8, 2015 to November 8, 2016.  Notably, a May 8, 2015 VA treatment record notes that there was almost no movement of the left shoulder in any direction on examination, suggesting he was not able to move it beyond 25 degrees from the side.  Accordingly, the disability warrants a 30 percent (maximum schedular for a limitation of motion of the minor shoulder) rating from May 8, 2015 to November 8, 2016.  

The records of VA treatment from during this period do not suggest the left shoulder disability was manifested by ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation, malunion of the humerus, or impairment of the clavicle or scapula from May 8, 2015 to November 8, 2016.  Accordingly, a separate compensable rating under Codes 5200, 5201, 5202, or 5203 from May 8, 2015 to November 8, 2016 is not warranted.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left shoulder disability warrants a rating in excess of 30 percent from May 8, 2015 to November 8, 2016.  

From November 8, 2016, the Veteran's left shoulder disability has been manifested by painful, limited motion, but not by a limitation of motion to 25 degrees from the side, even with the factors of pain and flare-ups considered (so as to warrant the next higher, 30 percent, rating).  On November 2016 VA examination, the Veteran had flexion and abduction well beyond 25 degrees, and the examiner opined flare-ups only limited motion by an additional 5 degrees.  Accordingly, the Board finds the overall evidence of record does not show that left shoulder motion is limited to 25 degrees from the side.  Therefore, from November 8, 2016 a higher rating based on a limitation of motion is not warranted.  

The November 2016 VA examination report also does not suggest that the left shoulder disability is currently manifested by ankylosis, flail shoulder, false flail joint, fibrous union of the humerus, recurrent dislocation, malunion of the humerus, or impairment of the clavicle or scapula other than arthropathy.  Accordingly, a separate compensable rating under Codes 5200, 5201, 5202, or 5203 from November 8, 2016 is not warranted.

The Board has considered whether factors such as functional impairment and pain addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would warrant a higher rating for the Veteran's left shoulder disability during the entire period under consideration.  See DeLuca, 8 Vet. App. 202.  The VA examination reports and treatment records establish that the Veteran has pain on motion of his left shoulder.  However, such pain is not shown to have caused additional restriction warranting ratings in excess of those assigned by the Board.

The Board has also considered whether this claim warrants referral for consideration of an extraschedular rating.  Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  
	
The Board finds that the first Thun element (of those listed above) is not satisfied.  The Veteran's left shoulder disability is manifested by pain,  reduced range of motion, stiffness, incoordination, crepitus, and weakness, which impair his ability to lift objects and use his left arm for daily activities, all of which are contemplated by the regular schedular criteria.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

Finally, even though VA treatment providers and the November 2016 VA examiner opined that the Veteran's left shoulder disability would impact on his ability to work, he retired based on age/longevity and is not shown to have sought employment since.  He has not alleged he is unemployable due to his left shoulder.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

"Staged" increased ratings of 40 percent (but no higher) from June 11, 2012 (but not earlier) to May 9, 2013, and 30 percent (but no higher) from May 8, 2015 (but not earlier) to November 8, 2016 (but not since), are granted for the Veteran's left shoulder disability, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


